            Case 1:18-cv-00555-BLW Document 41 Filed 04/18/19 Page 1 of 3



Nicole Hancock, ISB No. 6899
STOEL RIVES LLP
101 S. Capitol Boulevard, Suite 1900
Boise, ID 83702
Telephone: 208.389.9000
Facsimile: 208.389.9040
nicole.hancock@stoel.com

Hannah Brass Greer, ISB No. 8232
PLANNED PARENTHOOD OF THE GREAT
NORTHWEST AND THE HAWAIIAN ISLANDS
2001 East Madison Street
Seattle, WA 98122
Telephone: 206.427.3208
Hannah.BrassGreer@ppgnhi.org

Alice Clapman, Pro Hac Vice
PLANNED PARENTHOOD FEDERATION OF
AMERICA
1110 Vermont Avenue NW
Washington, DC 20005
Telephone: 202.973.4862
alice.clapman@ppfa.org

Kim C. Clark, Pro Hac Vice
LEGAL VOICE
907 Pine Street, Suite 500
Seattle, WA 98101
Telephone: 206.682.9552
Facsimile: 206.682.9556
kclark@legalvoice.org

Vanessa Soriano Power, Pro Hac Vice
vanessa.power@stoel.com
Jill D. Bowman, Pro Hac Vice
jill.bowman@stoel.com
S. Julia Collier, Pro Hac Vice
julia.collier@stoel.com
STOEL RIVES LLP
600 University Street, Suite 3600
Seattle, WA 98101
Telephone: 206.624.0900
Facsimile: 206.386.7500

Attorneys for Plaintiffs




PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN
OVERLENGTH BRIEF - 1
101477173.1 0099880-01204
              Case 1:18-cv-00555-BLW Document 41 Filed 04/18/19 Page 2 of 3




         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

PLANNED PARENTHOOD OF THE
GREAT NORTHWEST AND THE
HAWAIIAN ISLANDS, a Washington                     Case No. 1:18-cv-00555-REB
corporation; MARY STARK, on behalf of
herself and her patients,                          PLAINTIFFS’ MOTION FOR LEAVE TO
                                                   FILE AN OVERLENGTH BRIEF
                       Plaintiffs,

         v.

LAWRENCE G. WASDEN, in his official
capacity as Attorney General of Idaho;
JAN M. BENNETTS, in her official
capacity as Ada County Prosecuting
Attorney; GRANT P. LOEBS, in his
official capacity as Twin Falls County
Prosecuting Attorney; THE INDIVIDUAL
MEMBERS OF THE STATE BOARD OF
MEDICINE, in their official capacity; THE
INDIVIDUAL MEMBERS OF THE
STATE BOARD OF NURSING, in their
official capacity,

                       Defendants.


         Plaintiffs move the Court for leave to file an overlength brief, recognizing that Local

Rule 7.1 generally limits to 20 pages a memorandum supporting or opposing a motion.

Defendants, however, filed a motion to dismiss Plaintiffs’ action, supported by a 30-page

memorandum. ECF No. 33-1; see also ECF No. 32 (order granting Defendants leave to file an

overlength brief). In order to respond adequately to the arguments made by Defendants,

Plaintiffs respectfully request leave to file a responsive memorandum that does not exceed 30

pages.


         DATED: April 18, 2019.                     STOEL RIVES LLP


                                                    /s/ Nicole Hancock
                                                    Nicole Hancock

                                                    Attorneys for Plaintiffs


PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN
OVERLENGTH BRIEF - 2
101477173.1 0099880-01204
            Case 1:18-cv-00555-BLW Document 41 Filed 04/18/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 18, 2019, I served a copy of the foregoing PLAINTIFFS’

MOTION FOR LEAVE TO FILE AN OVERLENGTH BRIEF on CM/ECF Registered

Participants as reflected on the Notice of Electronic Filing as follows:

                  Cynthia Yee Wallace – cynthia.wallace@ag.idaho.gov

                  Attorney for Defendants


                                               /s/ Nicole C. Hancock
                                               Nicole C. Hancock
                                               Attorneys for Plaintiffs




PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN
OVERLENGTH BRIEF - 3
101477173.1 0099880-01204
